SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

468
CA 10-01676
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


CHRISTINA L. HERDENDORF, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

GEICO INSURANCE COMPANY, DEFENDANT-APPELLANT.
----------------------------------------------
CHRISTINA L. HERDENDORF, PLAINTIFF-RESPONDENT,

                      V

JESSE JANSKY AND GEICO INSURANCE COMPANY,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (KEVIN E. LOFTUS OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

GELBER & O’CONNELL, LLC, AMHERST (TIMOTHY G. O’CONNELL OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frank A.
Sedita, Jr., J.), entered March 18, 2010. The order granted the
motion of plaintiff for leave to serve an amended complaint.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on March 9, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 29, 2011                       Patricia L. Morgan
                                                 Clerk of the Court